TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00222-CV



             FIA Card Services, N.A. f/k/a MBNA America Bank, N.A., Appellant

                                                  v.

                                 Catherine V. Alloggio, Appellee


              FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
             NO. 8669-C, HONORABLE LINDA RODRIGUEZ, JUDGE PRESIDING



                             MEMORANDUM OPINION


               FIA Card Services, N.A. f/k/a MBNA America Bank, N.A., and Catherine V. Alloggio

have filed an agreed motion to reverse, vacate, and remand the underlying judgment in this case. The

agreed motion provides that upon remand, the parties will file mutual dismissals with prejudice.

Accordingly, we grant the motion and set aside the trial court’s judgment without regard to the merits

and remand the case to the trial court for rendition of judgment in accordance with the parties’

agreement. See Tex. R. App. P. 42.1(a)(2)(B).



                                                       ____________________________________

                                                       Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Waldrop

Vacated and Remanded

Filed: December 14, 2007